Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 27, 2014

                                           No. 04-14-00591-CR

                                    IN RE Larry Dwayne NEWTON

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On August 15, 2014, relator filed a petition for writ of mandamus. This court has
determined that it lacks the jurisdiction to grant the relief requested in relator’s petition. The
petition is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on August 27th, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 09-2377-CR, styled The State of Texas v. Larry Dwayne Newton, pending
in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding.